Title: To Thomas Jefferson from John Vaughan, 22 October 1801
From: Vaughan, John
To: Jefferson, Thomas


Dear & Respected Sir.
Philad: Oct. 22. 1801
I have been sir too many years acquainted with your Philanthropic Zeal, to concieve an apology necessary for addressing you on a Subject highly interesting to humanity
Since the Knowledge of the Vaccine Infection has become general, & its power of guarding against the Small Pox Contagion has been more Strongly Confirmed, than almost any discovery of like Standing; I have been extremely anxious to draw the attention of our Medical men towards it; & the more particularly, as thru’ the medium of our Annual Lectures, This important discovery would Soon become familiar to the whole Continent—Many attempts have been made to introduce the Disorder here, but they have hitherto failed, as the Virus, brought here has in no Instance preserved its Power of Infecting—Dr J R Coxe has probably been the most diligent in endeavoring to introduce it—Two packets recieved lately from England by him, have proved useless—Having accidentally heard, Sir, that you have introduced it into your family—I have hopes that you may have it in your power to enable D Coxe to make a more Successful experiment, by procuring (thro the medium of the Physician who may have attended your family)—the Virus.—It comes from England in Two ways, between Glass, Well covered with Gold beaters skin, or in Cotton thread in a small Ground Stopper Bottle—As the former may not easily be procured with you, I enclose a piece—Dr Valentine (One of the Members of our Phil: Sociy:) has informed us that the experiment has been generally, & Successfully tried in France.
A Mr Aikin of London, has published a Compendium of all that has been written upon the Subject—his Book has been reprinted at Boston, & as Soon as I can procure a Copy (which I have Sent for) I shall take the Liberty of forwarding it to you—
I remain with the greatest respect Your obedient Servant & friend
Jn Vaughan
Should any Useful important Ideas have Suggested themselves in the Course of the Experiments a communication of them will be thankfully recieved.

The Limpid liquor of the Pustule, not the Matter is recommended as the most efficacious
